Citation Nr: 0524973	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of cold 
injury of the hands and feet.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

The issue of service connection is REMANDED to the agency of 
original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. There are no current disabling residuals of a cold injury 
of the hands and feet. 

2. Hypertension first documented many years after service is 
unrelated to service. 


CONCLUSIONS OF LAW

1. Cold injury of the hands and feet was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

2. Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159(b), 
the notification must include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter, dated in October 2001.  The notice included 
the type of evidence needed to substantiate the claims of 
service connection namely: evidence of an injury, disease or 
event causing injury or disease in service; and evidence of a 
current physical disability.  The veteran was informed that 
VA would obtain service records, VA records and records from 
other Federal agencies, and that he could submit private 
medical records or authorization VA to obtain the records on 
his behalf.  He was given 60 days to respond.  In the 
statement of the case, dated in August 2002, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim.  

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the 
issues at a hearing before the Board.  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini, supra (requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, 38 C.F.R. § 3.159). 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a cold injury or of hypertension.  The 
recorded blood pressure readings were 140/80 on entrance and 
108/78 on separation.

In a letter, dated in March 2001, a fellow serviceman, D.W., 
stated that while in Korea, the veteran and his company faced 
temperatures below zero and blizzard conditions, and that the 
company was not well-equipped and most men ended up with 
frost bite.

In a letter, dated August 2001, the commander of the 
veteran's unit stated, that although he did not accompany the 
unit to Korea, he learned that the veteran experienced 
serious frostbite. 

On VA examination in December 2001, the veteran stated that 
he was exposed to severe cold while serving in Korea, causing 
frostbite of his fingers and feet.  The veteran also stated 
that the skin in the involved areas peeled off and he had 
local swelling and discoloration, from which he recovered 
within several days.  He complained of numbness in the hands 
and feet especially with cold weather, and loss of feeling in 
the tips of his fingers.  There was no history of amputation, 
tissue loss, increased sweating, pain, infection, frostbite 
scars, skin cancer, chronic skin ulceration, or other skin 
changes.  History included essential hypertension. 

On physical evaluation, blood pressure was 152/82.  Posture 
and gait were normal.  The skin was generally satisfactory 
without any significant abnormality.  The color of the skin 
was normal.  The temperature was slightly cooler in the toes 
compared to other parts of the body.  The skin was dry and 
the texture was normal.  There was no evidence of ulceration 
or other trophic changes.  There was a slight discoloration 
of his toenails from toenail fungus.  There was no evidence 
of scars from frostbite.  There was slight numbness in the 
tips of his fingers, but other neurological signs were within 
normal range.  Orthopedic evaluation revealed normal range of 
motion of the hands and feet.  Muscular evaluation of the 
hands and feet was normal and the peripheral pulses were 
normal.  The diagnosis was history of frostbite in the 
fingers and feet and no significant residuals except for a 
history of mild numbness in the fingertips and toes 
especially when exposed to cold.

At the January 2004 hearing, the veteran testified that he 
was exposed to below zero temperatures in Korea and that 
hypertension was related to hearing loss and the cold injury.  
He stated that hypertension was diagnosed in about 1979.  

General Principles of Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110.

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability. 

Cold Injury of the Hands and Feet

The veteran contends that he suffered cold injury of the 
hands and feet while in service in Korea.    

The first element in establishing service connection is 
medical evidence of a current disability.  In this case, the 
diagnosis on VA examination in December 2001 was a history of 
frostbite of the fingers and feet with no significant 
residuals, except for a history of mild numbness in the 
fingertips and toes with exposure to the cold.  While the 
veteran has a history of numbness and cold sensitivity, there 
is no medical evidence, showing an objectively, identifiable 
current disability, resulting from a cold injury in service.  
Without medical evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Hypertension

The service medical records do not establish the presence of 
hypertension during service, and after service heart disease 
was not documented until 2001 with a history, dating to the 
1970s. 

As hypertension was not incurred in service or manifested to 
a compensable degree within the first post-service year, or 
related in any way to service, there is no basis, factual or 
legal, to associate hypertension to service.  

The remaining question is whether, as the veteran's asserts, 
hypertension is due to hearing loss and a cold injury. 
.
As for the probative weight of the veteran's testimony, where 
as here, the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required to support the claim.  The veteran as a layperson is 
not competent to offer a medical opinion and consequently his 
testimony to the extent that he associates hypertension to 
hearing loss and a cold injury does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Therefore, the Board must reject the testimony as favorable 
evidence linking hypertension to hearing loss and a cold 
injury. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence that hypertension is related to 
service, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 




ORDER

Service connection for cold injury of the hands and feet is 
denied.

Service connection for hypertension is denied.


REMAND 

On VA audiological examination in December 2001, the veteran 
reported military noise exposure from artillery and gunfire, 
and he denied any civilian occupational or recreational noise 
exposure.  After audiometric testing, the assessment was 
mixed hearing loss on the right and sensorineural hearing 
loss of the left.  The examiner did not express an opinion as 
to the onset of the hearing loss. 

In March 2004, a private audiologist reported that 
audiological testing in February 1997 revealed bilateral 
sensorineural hearing impairment, consistent with noise 
induced hearing impairment caused by military exposure to 
gunfire. 

As the record does not contain sufficient medical evidence to 
decide the claim, under the duty to assist, 38 C.F.R. 
§ 3.159, the issue is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiology examination to determine 
whether current hearing loss is due to 
noise exposure during service.  The 
claims folder must be made available for 
review by the examiner.  After a review 
of the record and the audiometric test 
results, the examiner is asked to express 
an opinion on the following question. 

Whether it is at least as likely as 
not that the veteran current hearing 
loss, if present, is related to 
noise exposure during service?  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

2. After the above development has been 
completed, adjudicate the claim.  If any 
benefit sough is denied, prepare a 
supplemental statement of the case and 
return the case to the Board.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


